Citation Nr: 1812146	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-26 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1984 to September 1984 and September 1990 to May 1991, with additional National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  The Veteran was provided a hearing in September 2012 before the undersigned Veterans' Law Judge, and a copy of the hearing transcript is of record.

The case was brought before the Board in June 2014 and April 2017 and was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets further delay, another remand is necessary to afford the Veteran every possible consideration. 

In October 2017, the Veteran was provided a VA examination.  The examiner opined that the Veteran's condition was less likely than not (less than 50 percent probability) due to or the result of the Veteran's service-connected conditions.  The examiner provided that it would be resorting to mere speculation to state the Veteran's knee pain is caused by or aggravated by his service-connected disabilities.  The examiner rationalized that there is no record of care or treatment for knee pain relating to any muscle pain, chronic fatigue syndrome, or headaches.  The examiner also stated no nexus could be made to undiagnosed illness and there was no relationship between the Veteran's medical conditions and the Veteran's claim to have fallen into a hole while in service.  The examiner then opined that the Veteran's right knee disability was not aggravated beyond its natural progression by his service-connected conditions.  The examiner stated that it would be mere speculation to state the Veteran's knee condition was aggravated beyond its natural progression from the claimed condition of knee injury related to falling in a hole or knee pain related to a muscle pain, chronic fatigue syndrome, or headaches when there is no record of care or relationship between the medical condition and the Veteran's stated cause of injury. 

The Board finds the October 2017 opinion is inadequate to fairly adjudicate the Veteran's claim for service connection.  Although the VA examiner opined that the Veteran's right knee condition was less likely than not caused or aggravated by his service-connected disabilities due to no record of care or treatment for knee pain relating to any muscle pain, chronic fatigue syndrome, and no record of care or relationship between the medical condition and the Veteran's stated cause of injury, the Board notes that medical treatment records show consistent complaints of knee pain in reference to the Veteran's myalgia muscle pain and joint pain, in April 2007, January 2009, January 2011, and various other times during routine VA visits. Further, the examiner stated there is no record of a relationship between the Veteran's medical conditions and the stated cause of injury; however, the examiner was asked whether the Veteran's current knee condition was caused or aggravated by his service-connected disabilities, not whether there is a relationship between his in-service claim of knee injury and his service-connected disabilities. 

Thus, because the examiner did not address all of the mentions of knee pain in reference to the Veteran's myalgia muscle pain and undiagnosed illness joint pain treatment within VA medical records, the Board finds that a remand is required to obtain an addendum opinion addressing the above.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's right knee condition.

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who provided the October 2017 opinion.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the October 2017 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  

Following a review of the entire record, to include the April 2007, January 2009, January 2011, and various other VA visits mentioning knee pain in reference to myalgia muscle pain and undiagnosed illness joint pain, as well as the onset of current symptomatology, the examiner should opine as to the following:

a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee condition is due to his service-connected disabilities, to include mentions of right knee pain during visits for myalgia muscle pain and undiagnosed illness joint pain?   

b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee condition is aggravated by his service-connected disabilities, to include mentions of right knee pain during visits for myalgia muscle pain and undiagnosed illness joint pain?  "Aggravation" is defined as any worsening beyond the natural progression of the disability.  

Please ensure all opinions are based on whether the Veteran's right knee disability is proximately due to or aggravated by his service-connected disabilities, not whether his claimed in-service injury was caused by or related to his service-connected disabilities. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




